DETAILED ACTIONS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed June 24th, 2022 has been entered. Claims 1-10 remain pending in
the application. Applicant’s amendment to the Claims have overcome each and every 112(b) 
previously set forth in the Non-Final Office Action mailed February 28th, 2022.

Response to Arguments
Applicant's arguments filed June 24th, 2022 have been fully considered but they are not persuasive. 
On page 8-9 of the Remarks, applicants argue that “identification processing, such as artificial identification/identification processing, and/or, artificial intelligence AI methods, is performed according to the object information to find out what object is most likely represented by the object information”. It is noted the feature (i.e., to find out what object is most likely represented by the object information) is not recited in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. If the applicants wish to distinguish over Morzhakov on the basis of this feature of the subject invention, the Examiner recommends amending the independent claims to recite such a feature. 
In response to applicant’s argument that “one of ordinary skill in the field of software technology knows that the technology of identifying the two-dimensional image/three-dimensional stereo information, determining the event status of the two-dimensional image/three- dimensional information be normal or abnormal, and for the abnormal event status, performing identification processing, such as artificial identification/identification processing, and/or, artificial intelligence methods, according to the object information corresponding to the object (the incompletely identified object) to find out what object is most likely represented by the object information is different from a technology of generating and superimposing stick figures or determining an identity of a person from the image of the person”, it was found to be not persuasive because it introduces a distinction without a difference. Morzhakov teaches that the stick figures are associated with the person and derived from images of the person (see. Para. 0005) and “in one aspect a method is provided for monitoring or analyzing movements of a person to be monitored . The method includes the steps of : receiving from a sensor an image of the person to be monitored , and generating a stick figure that includes a linking of a number of joints of the person , where the different joints are identified in the image” (see para. 0006). The object in the image is still being identified because the stick figures is derived from the person which is the object in the image. 
In response to applicant’s argument that Morzhakov neither discloses nor suggests the limitation , "the data processing operation and the event processing action make use of algorithms including at least one selected from pre-learning, deep learning, automatic machine learning of a top-down artificial intelligence approach, and neural network to determine the event status of two-dimensional image/three- dimensional stereo information; and the event status is determined to be normal if all of the two-dimensional image/three-dimensional stereo information can be identified, and otherwise, the event status is determined to be abnormal", it was found to be not persuasive. Morzhakov teaches the limitation above as seen in para. 0061,  “modern deep - learning ( DL ) algorithms for activity detection / classification , such as recurrent neural network ( RNN ) , are often not well suited for anomaly detection because they require a significant amount of data for training , which is often not available” and para. 0021, “a training “back-end ” system that may be connected to the web-server. The back-end system allows labeling of all archived information for retraining and/or testing/validating one or more trainable algorithms used in the overall system , and/or for testing/validating on or more non-trainable algorithms used in the overall system.”. Also, Morzhakov teaches that event status is determined to be normal if all of the two-dimensional image/three-dimensional stereo information can be identified, and otherwise, the event status is determined to be abnormal in para. 0074, “an advantage of using autoencoders is that it is possible to detect anomalies : if reconstruction of input data was wrong or projection to the latent space had not appeared previously , then it may be inferred that the input was an anomaly . For example , an autoencoder may accurately reconstruct an action such as walking about in a room , standing up , sitting on a chair , etc. , but may not reconstruct , at least as accurately as other actions , actions such as falling down or climbing up on a chair . Such actions may then flagged as anomalous”, under BRI anomalous reads onto abnormal status. When the action is not identified or not reconstructed by the autoencoder then it is flagged anomalous otherwise it is a normal activity

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Morzhakov US 2020/0349347 (hereinafter referred to as Morzhakov).

Regarding claim 1, Morzhakov discloses an information processing method (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), applicable to an environment of two-dimensional image/three-dimensional object recognition (see para. 0022, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment, and allow the extraction of objective information about a human's poses in a captured frame”) using artificial intelligence (see para, 0031, “Identifying the types of activities” based on “a set of autoencoders”, autoencoder is a type of an artificial neural network), comprising the following steps: 
performing a data processing operation (see para. 0023, 0031, “the processing unit is programmed to perform one or more of the following processes”, “identifying the types of activities” based “on a set of autoencoders”), wherein a comparison processing operation (see para. 0008, “comparing a difference between a reconstructed stick figure generated by the autoencoder system and the stick figure provided as the input, with a specified threshold”, para.0046, stereo cameras were used to process pose estimation to get the “stick-figures”) is performed on input two-dimensional image/three-dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”), and an event status of the two-dimensional image/three-dimensional stereo information is determined (see para. 0084, “determine whether the action undertaken by the person is a normal activity, an acceptable activity, a dangerous activity (such as climbing on a chair with arms raised, pushing a heavy object, etc.), or an activity indicating that the person may need help (e.g., kneeling on the floor, laying down on the floor, etc.)”, para.0033, “This approach can also reveal undetermined activities that may be anomalies”, the events can be normal activity, dangerous activity or an anomaly); and 
performing an event processing action (see para. 0038, “The web-server(s) implements the front-end of the system, so as to perform one or more of the following functions”), wherein corresponding response actions are made according to the event status (see para. 0041 and 0044, “Notify users, e.g., monitored persons and/or caregivers of alarm-events, e.g., events associated with detected anomalies and/or falls”, para. 0008, “method may include providing a warning to the person when the action likely undertaken by the person is designated abnormal or dangerous”) of the two-dimensional image/three-dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”);
wherein the data processing operation (see para. 0023, 0031, “the processing unit is programmed to perform one or more of the following processes”, “identifying the types of activities” based “on a set of autoencoders”) and the event processing action (see para. 0038, “The web-server(s) implements the front-end of the system, so as to perform one or more of the following functions”) make use of algorithms including at least one selected from pre-learning, deep learning, automatic machine learning of a top-down artificial intelligence approach, and neural network (see para. 23-24, “In various embodiments , the processing unit is programmed to perform one or more of the following processes: Pose detection based on a deep-learning trained convolutional neural network , that takes into consideration consistency of input frames and possible changes in a monitored person pose due to the person's movements”, para. 0061, “Modern deep - learning ( DL ) algorithms for activity detection / classification , such as recurrent neural network ( RNN ) , are often not well suited for anomaly detection because they require a significant amount of data for training , which is often not available”, see para. 0021, “A training “back-end ” system that may be connected to the web-server. The back-end system allows labeling of all archived information for retraining and/or testing/validating one or more trainable algorithms used in the overall system , and/or for testing/validating on or more non-trainable algorithms used in the overall system.”) to determine the event status (see para. 0084, “determine whether the action undertaken by the person is a normal activity, an acceptable activity, a dangerous activity (such as climbing on a chair with arms raised, pushing a heavy object, etc.), or an activity indicating that the person may need help (e.g., kneeling on the floor, laying down on the floor, etc.)”, para.0033, “This approach can also reveal undetermined activities that may be anomalies”, the events can be normal activity, dangerous activity or an anomaly) of two-dimensional image/three- dimensional stereo information (see para. 0022, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment, and allow the extraction of objective information about a human's poses in a captured frame”), and the event status (see para. 0084, “determine whether the action undertaken by the person is a normal activity, an acceptable activity, a dangerous activity (such as climbing on a chair with arms raised, pushing a heavy object, etc.), or an activity indicating that the person may need help (e.g., kneeling on the floor, laying down on the floor, etc.)”, para.0033, “This approach can also reveal undetermined activities that may be anomalies”, the events can be normal activity, dangerous activity or an anomaly) is determined to be normal if all of the two-dimensional image/three-dimensional stereo information can be identified, and otherwise the event status is determined to be abnormal (para. 0074, “An advantage of using autoencoders is that it is possible to detect anomalies : if reconstruction of input data was wrong or projection to the latent space had not appeared previously , then it may be inferred that the input was an anomaly . For example , an autoencoder may accurately reconstruct an action such as walking about in a room , standing up , sitting on a chair , etc. , but may not reconstruct , at least as accurately as other actions , actions such as falling down or climbing up on a chair . Such actions may then flagged as anomalous”, under BRI anomalous reads onto abnormal status, when the action is not identified or not reconstructed by the autoencoder then it is flagged anomalous otherwise it is a normal activity).

Regarding claim 2, Morzhakov discloses the information processing method as claimed in claim 1 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein if the event status of the two-dimensional image/three-dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”) is normal (see para. 0084, “determine whether the action undertaken by the person is a normal activity”), subsequent information processing of the two-dimensional image/three-dimensional stereo information is performed (see para. 0017, “A web-server may also maintain a notification system and an event-archive”, para. 0034 – 0036, “the processing unit may also implement one or more the following subsystems: subsystem for saving and maintaining of archives”, the detected movement/activity which can be a normal activity as seen para. 0084 is saved in an event-archive). 
 
Regarding claim 3, Morzhakov discloses the information processing the method as claimed in claim 1 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein if an object is not completely identified (see para. 0091, “when input data cannot be described at least in one of sets of autoencoders”, para. 0074, “An advantage of using autoencoders is that it is possible to detect anomalies : if reconstruction of input data was wrong or projection to the latent space had not appeared previously , then it may be inferred that the input was an anomaly . For example , an autoencoder may accurately reconstruct an action such as walking about in a room , standing up , sitting on a chair , etc. , but may not reconstruct , at least as accurately as other actions , actions such as falling down or climbing up on a chair . Such actions may then flagged as anomalous”, under BRI anomalous reads onto abnormal status, when the action is not identified or not reconstructed by the autoencoder then it is flagged anomalous otherwise it is a normal activity), the event status of the two-dimensional image/three-dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”)  is abnormal (see para. 0091, “Detecting anomalies, that are cases when input data cannot be described at least in one of sets of autoencoders”), object information corresponding to the object is produced (see para. 0081, “receives as input a stick figure derived from the key points or joints in an image of a person. The joints may include certain parts of the body such as shoulders, ankle, knee, wrist, etc. that are identified in the captured image”, the key point corresponds to the object information, para. 0017, “extracted information about anomalies”), and an identification processing is performed according to the object information (see para.0031, “identification is based on a set of autoencoders”, “approach can also reveal undetermined activities that may be anomalies. Such anomalies can indicate an activity of a monitored person where it may be beneficial to intervene and/or to provide assistance.”).  

Regarding claim 4, Morzhakov discloses the information processing method as claimed in claim 3 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein the identification processing is artificial identification/identification processing (see para.0031, “identification is based on a set of autoencoders”, the method uses autoencoder for the identification process, autoencoder is a type of artificial neural network).

Regarding claim 5, Morzhakov discloses the information processing method as claimed in claim 3 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein the identification processing includes artificial intelligence methods (see para.0031, “identification is based on a set of autoencoders”, the method uses autoencoder for the identification process, autoencoder is a type of artificial neural network).  

Regarding claim 6,  Morzhakov discloses an information processing system (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”, examiner has interpreted “method” as “system” based on claims 7-10), applicable to an environment of two-dimensional image/three-dimensional object recognition (see para. 0022, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment, and allow the extraction of objective information about a human's poses in a captured frame”) using artificial intelligence (see para, 0031, “Identifying the types of activities” based on “a set of autoencoders”, autoencoder is a type of an artificial neural network) comprising: 
a database (see para. 0102, “the storage device may store long-term data” such as “database”); and 
an artificial intelligence processing module (see para. 0023, “processing unit”, para. 0031, the processing unit is programmed to perform “identifying the types of activities” based on “a set of autoencoders”); 
wherein the artificial intelligence processing module (see para, 0031, “Identifying the types of activities” based on “a set of autoencoders”, autoencoder is a type of an artificial neural network) cooperates with the database (see para. 0102, “the storage device may store long-term data” such as “database”) to perform a data processing operation (see para. 0023, 0031, “the processing unit is programmed to perform one or more of the following processes”, “identifying the types of activities” based “on a set of autoencoders”) and the event processing action (see para. 0038, “The web-server(s) implements the front-end of the system, so as to perform one or more of the following functions”), the data    processing operation (see para. 0023, 0031, “the processing unit is programmed to perform one or more of the following processes”, “identifying the types of activities” based “on a set of autoencoders”) includes a comparison processing operation performed on input two-dimensional image/three-dimensional stereo information (see para. 0008, “comparing a difference between a reconstructed stick figure generated by the autoencoder system and the stick figure provided as the input, with a specified threshold”, para.0046, stereo cameras were used to process pose estimation to get the “stick-figures”, para. 0005, “This is achieved , in part , by displaying stick figures that are associated with the person and that are derived from images of the person.”, the stick figures is derived from the original input image) to determine an event status of the two-dimensional image/three-dimensional stereo information (see para. 0084, “determine whether the action undertaken by the person is a normal activity, an acceptable activity, a dangerous activity (such as climbing on a chair with arms raised, pushing a heavy object, etc.), or an activity indicating that the person may need help (e.g., kneeling on the floor, laying down on the floor, etc.)”, para.0033, “This approach can also reveal undetermined activities that may be anomalies”, the events can be normal activity, dangerous activity or an anomaly), and the event processing action (see para. 0038, “The web-server(s) implements the front-end of the system, so as to perform one or more of the following functions”) includes corresponding response actions made according to the event status (see para. 0041 and 0044, “Notify users, e.g., monitored persons and/or caregivers of alarm-events, e.g., events associated with detected anomalies and/or falls”, para. 0008, “method may include providing a warning to the person when the action likely undertaken by the person is designated abnormal or dangerous”) of the two-dimensional image/three- dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”); and 
wherein the data processing operation (see para. 0023, 0031, “the processing unit is programmed to perform one or more of the following processes”, “identifying the types of activities” based “on a set of autoencoders”) and the event processing action (see para. 0038, “The web-server(s) implements the front-end of the system, so as to perform one or more of the following functions”) make use of algorithms including at least one selected from pre-learning, deep learning, automatic machine learning of a top-down artificial intelligence approach, and neural network (see para. 23-24, “In various embodiments , the processing unit is programmed to perform one or more of the following processes: Pose detection based on a deep-learning trained convolutional neural network , that takes into consideration consistency of input frames and possible changes in a monitored person pose due to the person's movements”, para. 0061, “Modern deep - learning ( DL ) algorithms for activity detection / classification , such as recurrent neural network ( RNN ) , are often not well suited for anomaly detection because they require a significant amount of data for training , which is often not available”, see para. 0021, “A training “back-end ” system that may be connected to the web-server. The back-end system allows labeling of all archived information for retraining and/or testing/validating one or more trainable algorithms used in the overall system , and/or for testing/validating on or more non-trainable algorithms used in the overall system.”) to determine the event status (see para. 0084, “determine whether the action undertaken by the person is a normal activity, an acceptable activity, a dangerous activity (such as climbing on a chair with arms raised, pushing a heavy object, etc.), or an activity indicating that the person may need help (e.g., kneeling on the floor, laying down on the floor, etc.)”, para.0033, “This approach can also reveal undetermined activities that may be anomalies”, the events can be normal activity, dangerous activity or an anomaly) of two-dimensional image/three- dimensional stereo information (see para. 0022, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment, and allow the extraction of objective information about a human's poses in a captured frame”), and the event status (see para. 0084, “determine whether the action undertaken by the person is a normal activity, an acceptable activity, a dangerous activity (such as climbing on a chair with arms raised, pushing a heavy object, etc.), or an activity indicating that the person may need help (e.g., kneeling on the floor, laying down on the floor, etc.)”, para.0033, “This approach can also reveal undetermined activities that may be anomalies”, the events can be normal activity, dangerous activity or an anomaly) is determined to be normal if all of the two-dimensional image/three-dimensional stereo information can be identified, and otherwise the event status is determined to be abnormal (para. 0074, “An advantage of using autoencoders is that it is possible to detect anomalies : if reconstruction of input data was wrong or projection to the latent space had not appeared previously , then it may be inferred that the input was an anomaly . For example , an autoencoder may accurately reconstruct an action such as walking about in a room , standing up , sitting on a chair , etc. , but may not reconstruct , at least as accurately as other actions , actions such as falling down or climbing up on a chair . Such actions may then flagged as anomalous”, under BRI anomalous reads onto abnormal status, when the action is not identified or not reconstructed by the autoencoder then it is flagged anomalous otherwise it is a normal activity).

Regarding claim 7, Morzhakov discloses the information processing system as claimed in claim 6 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein if the event status of the two-dimensional image/three-dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”) is normal (see para. 0084, “determine whether the action undertaken by the person is a normal activity”), subsequent information processing of the two-dimensional image/three-dimensional stereo information is performed (see para. 0017, “A web-server may also maintain a notification system and an event-archive”, para. 0034 – 0036, “the processing unit may also implement one or more the following subsystems: subsystem for saving and maintaining of archives”, the detected movement/activity which can be a normal activity as seen para. 0084 is saved in an event-archive). 

Regarding claim 8, Morzhakov discloses the information processing system as claimed in claim 6 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein if an object is not completely identified (see para. 0091, “when input data cannot be described at least in one of sets of autoencoders”, para. 0074, “An advantage of using autoencoders is that it is possible to detect anomalies : if reconstruction of input data was wrong or projection to the latent space had not appeared previously , then it may be inferred that the input was an anomaly . For example , an autoencoder may accurately reconstruct an action such as walking about in a room , standing up , sitting on a chair , etc. , but may not reconstruct , at least as accurately as other actions , actions such as falling down or climbing up on a chair . Such actions may then flagged as anomalous”, under BRI anomalous reads onto abnormal status, when the action is not identified or not reconstructed by the autoencoder then it is flagged anomalous otherwise it is a normal activity), the event status of the two-dimensional image/three-dimensional stereo information (see para. 0022, “The sensors can be video cameras or stereo-video cameras that may optionally have microphones”, “Stereo-cameras provide a three-dimensional (3D) estimation of a room's environment”, the slash symbol is interpreted as the word “or”)  is abnormal (see para. 0091, “Detecting anomalies, that are cases when input data cannot be described at least in one of sets of autoencoders”), object information corresponding to the object is produced (see para. 0081, “receives as input a stick figure derived from the key points or joints in an image of a person. The joints may include certain parts of the body such as shoulders, ankle, knee, wrist, etc. that are identified in the captured image”, the key point corresponds to the object information, para. 0017, “extracted information about anomalies”), and an identification processing is performed according to the object information (see para.0031, “identification is based on a set of autoencoders”, “approach can also reveal undetermined activities that may be anomalies. Such anomalies can indicate an activity of a monitored person where it may be beneficial to intervene and/or to provide assistance.”).  

Regarding claim 9, Morzhakov discloses the information processing system as claimed in claim 8 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein the identification processing is artificial identification/identification processing (see para.0031, “identification is based on a set of autoencoders”, the method uses autoencoder for the identification process, autoencoder is a type of artificial neural network).

Regarding claim 10, Morzhakov discloses the information processing system as claimed in claim 8 (see para. 0002, “systems and methods for detecting anomalies in the recorded motion”), wherein the identification processing includes artificial intelligence methods (see para.0031, “identification is based on a set of autoencoders”, the method uses autoencoder for the identification process, autoencoder is a type of artificial neural network).  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENISE G ALFONSO whose telephone number is (571)272-1360. The examiner can normally be reached Monday - Friday 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on 571-270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENISE G ALFONSO/Examiner, Art Unit 2663                                                                                                                                                                                                        
/SEAN M CONNER/Primary Examiner, Art Unit 2663